      Case 6:20-cv-01053-EFM-KGG Document 1 Filed 02/21/20 Page 1 of 7



                                                                                                             Reset Form


                                        IN THE UNITED STATES DISTRICT COURT
                                             FOR THE DISTRICT OF KANSAS




                                                                                                          FILED
                                                                                                       U.S. ~istrict Court
                                                                     )                                 District of Kansas



      (Enter above the full name of Plaintiff(s))                    )
                                                                                                   FEB 21 2020
                                                                     )                      ~/erk, ~               Court
vs.                                                                  )                       Y--        ~ - Deputy Clerk
                                                                     )
                                                                     )   Case N umber: io  -QI-' ((]~3 -                     ~-
Name                                                                 )             (To be assigned by C lerk)                }'..'- ~
                                                                     )
  110      5 . /VJ ":. of)                             5 t 1, 300,)
                                                            I
                                                                 ,)
 Street and number

v~--"'-- - ';
            '~-------------'-,.--=
                                 . }_   _    6_1       2 _o1.
                                               -=------=----- _ __   ~
City                    State               Zip Code                 )

(Enter above the fu ll name and address of
Defendant in this actio n - list the name and address
of any additiona l Defendants on the back side of
this sheet.)

                                  EMPLOYMENT DISCRIMINATION COMPLAINT

 1.       This emp loy ment discriminatio n lawsuit is based on (check only those that app ly):

          [XI          Title VII of the Civil Rig hts Act of 1964, as ame nd ed, 42 U.S .C. §§ 2000e, et seq.,
                       for employment disc riminatio n o n the basis of race , colo r, relig ion, gender, or
                       national origin.
                       NOTE: In order to bring suit in f ederal district court under Title VII, you must first
                       obtain a right-to-sue letter from the Equal Employment Opportunity Commission.

         M             Age Discriminatio n in E mplo yment Act of 1967, as amend ed, 29 U.S.C. §§ 62 1, et
                       seq ., for emp loyment discriminat io n o n the basis of age (age 40 or older).
                       NOTE: In order to bring suit in federa l district court under the Age Discrimination
                       in Employment Act, you must first file charges with the Equal Employment
                       Opportunity Commission.

          D            American with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 , et seq. ,
                       for e mployment di scriminatio n on the bas is of disability.
                       NOTE: In order to bring suit in federal district court under the American with
     Case 6:20-cv-01053-EFM-KGG Document 1 Filed 02/21/20 Page 2 of 7




                Disabilities Act, you must first obtain a right-to-sue letter from the Equal
                Employment Opportunity Commission.

       D        Other (Describe)




2.     If yo u are c laiming that the discrim inatory conduct occurred at a different location than the
       address prov ided fo r Defendant, p lease provide the fo llowing information:


       (Street Address) (City/Co unty) (State) (Zip Code)

3.     When did the discrimination occur? Please g ive the date or time period :




                               ADMINISTRATIVE PROCEDURES

4.     Did you file a charge of discrimination against Defendant(s) with the Kansas State
       Div isio n of Human Rig hts or the Kansas State Commission on Human Rights?

        L&)I   Yes       Date filed:   / {- /     9"
        LJ!    No

5.     Did you file a charge of discrimination against Defendant(s) with the Equal E mployment
       Opportunity Co mmiss io n or other federa l agency?

        ~ Yes            Date filed:
        !)d    No

6.     Have yo u received a Notice of R ight-to-S ue Letter?
       ~Yes          L  I No
       If yes, please attach a copy of the letter to this complaint.

7.     If yo u are claiming age discrimination , check one of the fo llowing:

       ~ 60 days or more have passed since I fi led my charge of age discrimination w ith the
       ~ E mplo yme nt Opportunity Commiss io n.
       ~ fewe r than 60 days have passed since I filed my charge of age discrimination with


                                                  2
      Case 6:20-cv-01053-EFM-KGG Document 1 Filed 02/21/20 Page 3 of 7




        the Equal Emp lo yment Opportunity Commiss ion

                                     NATURE OF THE CASE
8.      The conduct complained of in this lawsuit involves (check only those that app ly):
        D fai lure to hire me
        ~ termination of my e mployme nt
        D fai lure to promote me
        D failure to accommodate my disability
        ~ terms and conditions of my emp loyment differ from those of s imilar emp loyees
        ~ retaliation
        D harass ment
        I I reduction in wages
        D other conduct (specify):




        Did you complain about this same conduct in yo ur charge of discrimination?

         ~Yes            LJ    No

9.      I be lieve that I was discriminated agai nst because of (check all that apply):

        ~ my race or co lor, which is      A tr:    i ( c, "')IJ.~,~C4"'
        D     my re lig io n, whic h is _ _ _ _ _ _ _ _ _ _ __
        D     my national origin, which is _ _ __ _ _ _ _ _ _ __
        D     my ge nd er, which is D        male; D        fema le
        D
        ~
        D
              my age (my birth year is: 0 'i, -1      I 2,
              my disability or perceived disabi lity, w hi ch is _ _ _ _ _ _ _ _ _ _ _ __
                                                  9-           J        )
              other: - - - - - - - - - - - - - - - - - - - - - - - - - - - -

        ,i<iou  state the same reason(s) in yo ur charge of discrimination?
              Yes      _D_No

10.     State here, as briefly and clearly as possible, the esse ntia l facts of yo ur claim. Describe
        spec ifically the conduct that yo u believe is discriminatory and describe how each
        defendant is invo lved in the co nduct. Take time to organize your statement; you may use
        numbered paragraphs if yo u find it helpfu l. It is not necessary to make legal arguments, or
        to cite cases or statutes.

         J.
                                                   3
      Case 6:20-cv-01053-EFM-KGG Document 1 Filed 02/21/20 Page 4 of 7




                                             ATTACHMENT 1




2. Selected last by KING OF FREIGHT Caucasian managers during an round robin game: even though I

had more successful sales experience then all of my Caucasian co-workers in the group. I believe it was

Due to my Race "African American" And Age "fifty and over".

3. KING OF FREIGHT Manager! Mr. William Gallegos stated: his reason for selecting me : "he like the

animal that I had chosen to describe myself in the rounds" .

4. I asked Mr. William, about the company leads given by KIND OF FREIGHT "if they are bogus leads" He

stated: adamantly, that the company wouldn't never do that".

5. Couple of days later in a meeting with me and the group in the round robin game. KIND OF FREIGHT

TOP MANAGER! MR. Brandon stated to the group" the leads we send out are not our good leads why

would we send out them?"

6. Caucasian co-worker Mr. Steven Pittman had been at the bottom of our group and should have been

fired like his co-workers before him and me in our group.

7. Caucasian Mr. Steven sold a lane and jump to the top of the list thus eliminating him from being

fired .

7. Days later in a meeting with the remaining of our group. Caucasian Top Manager Mr. Brandon asked;

Caucasian Mr. Steven how did he sale that lane? Mr. Steven stated: "I don't know how I sold

It"

8. I was later transferred to another manager group Mr. Ricky Enrique Munz for further coaching.

Despite the fact that Mr. William wrote to Mr. Brandon how great I was doing. I was still meeting

company required four quotes.

9. Caucasian Manager Mr. Munz asked; the only three minorities if we smoke? He stated: We don't take

breaks.
     Case 6:20-cv-01053-EFM-KGG Document 1 Filed 02/21/20 Page 5 of 7




                                                ATTACHMENT 2




10. Mr. Munz stated: he only wanted Gucci Freight. "Caucasian workers were not required to get Gucci

Freight"

11. When break time came I asked Mr. Ricky do the company supply a way for me to use the rest room

while at our desk? Since King of Freight no longer allow breaks?

12. Another Caucasian Manager stated: you are in prison here and laughed while we were in Ricky

office. I have not been to jail to know what jail is like.



13. 11-16-2018 Mr. William called me and stated: you should sale something today according to your

knew email for live lanes.



14. I presented the live lanes to Mr. Munz He replied: We only want Gucci Freight.



15. Why were not the Caucasian co-work required to only go after so called Gucci Freight? But after all

lanes?



16. I was still at King of Freight four proposals when I was Fired by Mr. Rickey Munz.

17. I called Mr. Brandon, he stated: to text him. Note: he never replied back to my text even

though he stated: he has an open door policy for any reason.
      Case 6:20-cv-01053-EFM-KGG Document 1 Filed 02/21/20 Page 6 of 7




         l'\"l °'"'::-7~.,..~: f)     tfci->p <,.. .,,., : C I v\. d '/ l.vcv> ~ .A I~ c+J. C1 .,,5;. f { v.. ~ <1 ? ~
                        ,,
         9.,-cv.. f _        a,,(   o- ~:l-h< (C....1.A.( o.. 51 i "..., M ltl ""-1(< S/c:,J.</: r h<- l't'
        Y(/v.J      t'lcd-~4.        C!rr >+ fq b r ~ l ..--< I I; K1. h J<A) f f e_ , se; ..,''
        A I, t'4... CCA ~ c ~.), ~ "l M op, 9 c .....-               /   °' \A.,"' · "'"'" r    I c\.,(_I,
        S ~c,"' )ly,                +~
                               w J.. ,/.t !> f: '-...t
        V"'M     A~ /~~                 l ess
                   J.


        (Attach additional sheets as necessary).

11.     The acts set forth in paragraph 10 of th is complaint:
        _0_ are st il l being co mm itted by Defendant.
         D       are no longer be ing committed by Defendant.
         jgj     may sti ll be be ing committed by Defendant.

12.                                              P laintiff:
         D       still works for Defendant
         L)('j   no longer wo rks for Defe ndant or was not hired

13.     If this is a disability-related claim, did Defe ndant deny a request for a reaso nable
        accommodation?
         D      Yes           D  No


        Explain: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                          REQUEST FOR RELIEF

As relief from the a llegations of discrimination as stated above, Pla intiff prays that the court grant
the follolinJ relief to Pla intiff: (check any and a ll that apply)
               Defe ndant be directed to employ Plaintiff
        ~1 -~LDefendant be directed to re-employ P laintiff
         D     Defendant be directed to promote Pla intiff
         D     Defe ndant be directed to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                       4
    Case 6:20-cv-01053-EFM-KGG Document 1 Filed 02/21/20 Page 7 of 7




            C'.52 Injunctive re lief (p lease expla in) : _ _ _ _ _ _ _ _ _ _ _ _ _ __ _
         -~ =~Monetary damages (please exp lain) : () "''"" q ....J 5u..E:~.,._.,...,, /a 5> o ~ w ""f'5o ec.J-.-.. -
            Q Costs and fees invo lved in litigating this case                      '
            @: As additional relief to make Plaintiff w ho le, Plaintiff
seeks:    Cc, rvf-t   (l      S tA.-t, / 'f   J   (i\   -----f '-2 wc:J    0,...   II   Q~         /..._,~,<.,.,. >
 CJ. I   /cvV<-f •
and such other relief as may be appropriate, including atto rney' s fees , if app licable.




Signed this ~ day of _ _                 r_~_I.,______,20 J..u .
                                                                    c~,
                                                                   S ig nature of Plaintiff
                                                                                               94@
                                                                   Ch     Y,}      -k/flc/ J .                ,
                                                                   Name (Print or Type)

                                                                    fu             be X c_l 71/6 2

                                                                   w,
                                                                   Address
                                                                          c'-' i ~,     Jc:::, (, 7 7-c I
                                                                   ]1, -
                                                                   City State Z ip Code


                                                                   Telephone Number
                                                                                   t, G 2-    /p 7 L   -z-


                                       DESIGNATION OF PLACE OF TRIAL

Plaintiff designates { 5?]wichita, OKansas City, Orooeka}. Kansas as the location for the trial in
                              (Select One Location)


                                                                    ~~~
this matter.

                                                                   Signature of Plaintiff

                                          REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury.      filves               _0_ o
                                              (Select One)          CJ,,;-,,q;t,..-     J     ~
                                                                   Signature of Plaintiff
Dated: .Z  -2/- £       ,:1

(Rev. 10/1 5)


                                                               5
